Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.   	 Applicants’ arguments and amendments filed on 2/3/2022, have been fully considered but are not persuasive. Therefore, the following action is final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3. 	Claims 1-2, 4-5, 8, 10-11, 13 and 16-20 are pending in this application.
Claims 17-20 have been withdrawn,
Claim 6 has been further cancelled.
Claims 1-2, 4-5, 8, 10-11, 13 and 16 have been rejected.

Double patenting
4. 	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) to prevent the unjustified or improper time wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference

claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQe2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made because of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(I) (I) - 706.02(I) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.

5. 	Claims 1,2, 4-5, 8,10-11,13, 16 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims (latest filed claims filed 10/09/2020) 1-2, 4-6, 8-13 respectively of co-pending Application No. 15/376298 (US 2018/0161292).
Although the claims at issue are not identical, they are not patentably distinct from each other because at least one embodiment of the claims is identical.
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant independent claim 1 is a preterm infant formula i.e. nutritional composition comprising: a carbohydrate source; a protein equivalent source; a fat or lipid source and dietary butyrate.
Claim 1 of co-pending application 15/376,298 is a nutritional composition comprising: a carbohydrate source; a protein equivalent source; a fat or lipid source; and dietary butyrate.
Instant claim 2 of the present application is like the claim 2 of co-pending application 15/376,298 is the nutritional composition of claim 1, wherein the nutritional composition further comprises a probiotic.

Claim Rejections - 35 USC §103

6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new
ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

7. 	The following is a quotation of pre-AIA  35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the way the invention was made.

8. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AlA 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
C. Resolving the level of ordinary skill in the pertinent art.

d. Considering objective evidence present in the application indicating obviousness or non-obviousness.

9. 	Claims 1, 2, 4, 5, 8 and 10, 13, 16, -are rejected under 35 U.S.C. 103 as being unpatentable over Rangavajla et al. US 2006/0286208 in view of Banavara et al. US
2014/0255538 in view of Haug et al. (in Haug et al., article entitled “Lipids in Health and Disease” (Review) in Bio Med Central in Lipids in Health and Disease 6:25, pages 1-16, 2007) and further in view of evidence given by NPL Minamiyama et al. (2004).

10. 	Regarding claims 1, and 13, Rangavajla et al. discloses an infant formula (at least in [0021] e.g. “can be less than one year old”) containing partially hydrolyzed protein, carbohydrate, lipid, vitamins and minerals in the composition ([0036]). Rangavajla et al. also discloses that the infant formula contains long chain polyunsaturated fatty acid (LCPUFA) ([0040]). Rangavajla et al. also discloses that the method provides the protein proportionate whey and casein like human breast milk ([0025]), and protein can be hydrolyzed protein ([0049]), and, hydrolyzed protein as peptide provides its superiority to better effect with better digestion and less immunogenic potential (i.e. less allergic) ([(0059]). Rangavajla et al. also discloses that the nutritional composition comprising enzyme protease N mediated partial hydrolysis of milk proteins whey and casein (in Abstract, [0029], [0030]) followed by combining a source of carbohydrate and lipid source to form infant formula ([(0013]) which becomes like proteins found in human milk ([0014]). Rangavajla et al. discloses a nutritional composition comprising enzyme protease N mediated partial hydrolysis of milk proteins whey and casein (in Abstract, [0029)).
Applicants’ specification identifies the recited sequences as ‘protein equivalent source’ is provided by a whey, casein hydrolysate, and hydrolyzed by Protease N (in applicants’ specification, in PGPUB, [0019], [0089], [0091], [0093]). Therefore, the
sequences of the peptides as claimed in claim 1 is inherent to the Protease N mediated whey and casein protein hydrolyzed milk.
Milk thus comprises SEQ ID NOs: 4, 13, 17, 21, 24, 30-32, 51, 57, 60 and 63. Regarding the limitation that the peptides recited in the instant claim be between 1- 99% of the protein component, Rangavajla et al. discloses that casein: whey protein can be 60:40 ([0025]) and casein source can be non -fat milk solid ([(0027]) and both of them can make 50% protein on a dry weight basis ([0028]). Therefore, as the hydrolyzed peptide is derived from the hydrolyzed whey and casein with protease N enzyme treatment, which contributes 50% protein on a dry weight basis, therefore, it meets the claim limitation of “1 % to 99% of the protein equivalent source” as claimed in claims 1, 13.
Rangavajla et al. is silent about amount of sodium butyrate as claimed in independent amended claim 1 and independent claim 13.
Rangavajla et al. discloses that lipid is 3 to 7 g/100 Kcal ([0036]).
Banavara et al. discloses that the lipid source contains bovine milk lipid source (Bovine can be cow, buffalo etc.) that includes milk-fat globule membrane (Abstract, [0006], [0035], [0069)).

Banavara et al. also discloses that butyric acid is present 4.4 g/l00g lipid (fatty acid) ([0081).
Haug et al. teaches that the butyric acid derived in the cow from circulating blood is butyrate or an acid salt, normally of sodium in the blood, page 10, col. Top: Banavara discloses bovine as genus, can be cow, buffalo and Haug et al. discloses species cow, therefore, combinable).
Therefore, approximately, 3 gm lipid has 132 mg and 7 gm lipid has about 308 mg butyric acid (44mg butyric acid/g lipid) which can be ‘butyrate’ as butyric acid salt as taught by Haug et al. (page 10, col top). Therefore, the modified Rangavajla et al. with the supplemented sodium butyrate can include and can substitute the equivalent amount of butyrate present which ranges between 132 mg-308 mg equivalent butyric acid in 3 to 7 g lipid/100 Kcal ([0036]) which overlaps with the claim range amount of “from about 0.1 mg/100 Kcal to about 300 mg/100 Kcal” butyrate as claimed in amended claim 1 and claim 13 in order to get butyrate supplemented lipid source in milk composition.
It is to be noted that after fractionation, as butyric acid (fatty acid 4:0) is reduced, it can be supplemented with butyric acid salt butyrate in order to modify Rangavajla et al. to include the teaching of Banavara et al. to include enriched lipid with butyric (4:0) which is present as butyrate as taught by Haug et al. (page 10, col top) necessary per 100 Kcal have the benefits of enriched lipid fraction (in Abstract of Banavara et al.).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Rangavajla et al. to include the teaching of Banavara et al. to include enriched lipid with butyric (4:0) which is present as butyrate as taught by Haug et al. (page 10, col top) necessary per 100 Kcal have the benefits of enriched lipid fraction (in Abstract of Banavara et al.). One of ordinary skill in the art would also have been motivated to modify Rangavajla et al. in view of Banavara et al. to make enriched lipid with butyric (4:0) from cow milk as taught by Haug et al. (page 10, col top of Haug et al.) because the butyric acid derived in the cow from circulating blood is butyrate or an acid salt, normally of sodium in the blood, page 10, col. Top).
Regarding the claim limitation of “ infant formula accelerates myelination” , it is to be noted that as the combinations of prior art disclose the individual components and their amounts which meet the claimed amount of claim 1, therefore, the infant formula would have the identical  property of the claimed preterm infant formula to server preterm infants  which includes the property to “accelerate myelination in a preterm infant in need thereof” as claimed in independent claims 1, 13. Additionally, it is also evidenced by NPL Minamiyama M et al. that butyrate has a nutritional role to maintain healthy neuron and accelerates myelination (at least in Abstract). Additionally, itis also evidenced by NPL Minamiyama M et al. that butyrate has a nutritional role to maintain healthy neuron and accelerates myelination (at least in Abstract).

11. 	Regarding claim 13, all the rejections made for independent amended claim 1 is applicable for claim 13 as mentioned above.
Additionally, Rangavajla et al. discloses that amount of carbohydrate can vary between 8 to 12 gm/100 Kcal, amount of lipid can vary between 3 to 7 gm/100 Kcal and protein typically can vary from about 1 to about 5 gm/100 Kcal ([0036]) to meet claim13. 	Rangavajla et al. also discloses that the infant formula contains long chain polyunsaturated fatty acid (_CPUFA) ([0040)).

12.	 Regarding claim 2, Rangavajla et al. also discloses that the infant formula contains probiotic also ([0038}).

13. 	Regarding claim 4, Rangavajla et al. also discloses inositol present in the infant formula ([0061)).

14. 	Regarding claims 5 and 16, Rangavajla et al. also discloses prebiotic in the formula composition ([0020], [0039)).

15.	 Regarding claim 8, Rangavajla et al. in view of secondary prior arts are silent about “enriched lipid fraction derived from bovine milk’.
Banavara et al. discloses that the lipid source contains bovine milk lipid source that includes milk-fat globule membrane (Abstract, [0006], [0035], [0069]) in order to have an enriched lipid fraction in the composition that provides better-improved digestion and provide a synergistic and additive beneficial health effects (Abstract). Banavara et al. also discloses that milk fat globules in an infant formula is better than vegetable oils ([0014], [0021], and [0030]) in order to provide infant product.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Rangavajla et al. with the incorporation of the teaching of Banavara et al. to include the disclosed amount of butyrate supplemented enriched lipid fraction in order to provide lipid from milk derived lipid fraction as source of energy as enriched lipid fraction having multi-nutritional benefits (at least in Abstract of Banavara et al.).
Claim 8 is also considered as product-by-process claim.
Therefore, it is to be noted that, in this case, the courts have held that when the prior art factor appears to differ from the claimed factor only in the method of obtaining
the factor, the burden of persuasion was on applicant to show that the claimed product exhibited unexpected properties compared with that of the prior art. The courts further noted, “No objective evidence has been provided establishing that no method was known to those skilled in this field whereby the claimed material might have been synthesized.” 10 USPQ2d at 1926. The courts also held that “even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Lastly the courts have held that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531,535, 173 USPQ 685, 688 (CCPA 1972). The examiner further notes that once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

16. 	Regarding claim 10, Rangavajla et al. also discloses that the composition contains long chain PUFA ([0040]) and it can include arachidonic acid, docosahexanoic acid and it can be both in the nutritional composition also ([0040)).

17. 	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rangavajla et al. US 2006/0286208 in view of Banavara et al. US 2014/0255538 in view of Haug et al. (in Haug et al., article entitled “Lipids in Health and Disease” (Review) in Bio Med Central in Lipids in Health and Disease 6:25, pages 1-16, 2007) as applied to claim 1 and in view of Khoury et al. (in J Nutrition and Metabolism pages 1-28, 2012), in view of Li et al. (in Pediatrics vol 133 No 6 June 2014 el 533).

18. 	Regarding claim 11, modified Rangavajla et al. do not disclose beta glucan in the composition.
El-Khoury teaches that "...beta glucan ((3-glucan)... a dietary fiber readily found in oat and barley bran... is a relatively inexpensive milling byproduct, and it is added to foods on the assumption that this will contribute to health benefits" (p 1,2nd Col, 1st paragraph) and that "[beta] glucan also contributes to glycemic control", obesity etc. (thus lowering the incidence of metabolic syndrome, p 6, 2nd Col, bottom). It is known that the metabolic syndrome e.g. Obesity is a common problem for children.
One of ordinary skill in the art as of the effective date of the invention would have been motivated to further modify modified Rangavajla et al. with the addition of glucan
as taught by El-Khoury because the resulting composition would provide an additional component to lower the incidence of metabolic syndrome, obesity etc. as described by El-Khoury (p 6, 2nd Col, bottom). One would have a reasonable expectation of success as El-Khoury teaches that (3-glucan is added to foods to contribute to health (p 1, 2nd Col, 1st paragraph).
(Additionally), Li et al. discloses that beta glucan containing formula provides an increase of immune system and therefore helps to have healthy children (at least in e 1533).
One of ordinary skill in the art as of the effective date of the invention would have been motivated to modify Rangavajla et al. with the addition of glucan as taught by Li et al. in order to provide an increase of immune system and therefore helps to have healthy children (at least in e 1533, el 1534 mid column paragraph at least above “Method’).

Response to arguments
19.	Applicants argued on page 3 in remarks section that
A.	 “The claimed invention is not inherently obvious”. 
Under this heading, applicants argued that: 
(i) “The ability of the claimed composition with respect to acceleration of myelination in a preterm infant is neither disclosed nor suggested in any of the cited references of record. Rangavajla does not disclose the claimed composition, and all three of the cited references Rangavajla, Banavara and Haug are completely silent with respect to the composition’s myelination acceleration properties”.
(ii) Because a person of ordinary skill would have no knowledge of the myelination-accelerating properties of the claimed composition and because that property could clearly not be predicted by a person of ordinary skill in the art, there would be no motivation to combine the cited references to arrive at the claimed invention. That is, there would be no motivation to modify the composition taught in Rangavajla to include butyrate or any of the other ingredients as taught in Banavara, Haug, or Minamiyama to arrive at the claimed nutritional composition and have the claimed acceleration of myelination in a preterm infant,
In response to (i) and (ii), it is to be noted that and as mentioned in the last office action that the combinations of prior art disclose the individual components and their amounts which meet the claimed amount of claim 1, therefore, the infant formula would have the identical property to “accelerate myelination in a preterm infant in need thereof” in the claimed composition as claimed in independent claims 1, 13. Additionally, it is also evidenced by NPL Minamiyama M et al. that butyrate has a nutritional role to maintain healthy neuron and accelerates myelination (at least in Abstract). NPL Minamiyama M et al. is an evidentiary reference to further establish that nutritional supplement butyrate has the property to ‘myelinate’ neuron .  
It is also to be noted that examiner does not agree that “there would be no motivation to include butyrate” as argued by the applicants above. The reason is as mentioned in the office action above, “Haug et al. teaches that the butyric acid derived in the cow from circulating blood is butyrate or an acid salt, normally of sodium in the blood, page 10, col. Top) because the butyric acid derived in the cow from circulating blood is butyrate or an acid salt, normally of sodium in the blood, (page 10, col. Top), therefore, suitable salts of butyric acid may be considered sodium salt also to serve as nutritional supplement . The detailed are discussed in the office action above.

20.	Applicants argued on page 4 “B. No disclosure of compositions suitable for preterm infants”. 
In response, it is to be noted that even if the term “preterm” is not disclosed as such, however, Rangavajla et al. also discloses  an infant formula can be less than one year old also (at least in [0021]) which encompasses preterm period also. It is also to be noted that  as because the disclosed ingredients and the amounts meet the claimed invention, therefore, it will serve the claimed property including “its suitable use for preterm infants” as claimed in claimed composition. 

21.	Applicants argued on page 4 “C. No motivation to combine or reasonable expectation of success”.
(i) Under this heading applicants also argued  Rangavajla is completely silent on the presence of sodium butyrate in its compositions. Further, Applicant disagrees with Examiner’s assertion that Rangavajla inherently discloses the recited peptides, and that milk inherently includes the recited peptides. The application discloses that a whey-casein hydrolysate is used. This hydrolysate is not necessarily equivalent to milk, which includes other proteins besides whey and casein — and also includes full length proteins which may be different from the hydrolysate and the peptides obtained from the hydrolysate (e.g., are post-translationally modified)”.
 (ii) Applicant further submits that one of ordinary skill in the art would not have looked to any of Banavara, Haug, Minamiyama, El Khoury, or Li to modify the teachings of Rangavajla to arrive at the infant formula recited in the claimed invention. Specifically, there is no motivation or reasonable expectation of success in combining Rangavajla with any of Banavara, Haug, or Minamiyama save for impermissible hindsight. There is simply no teaching or motivation in Rangavajla to look to Banavara, Haug, or Minamiyama to modify its compositions to arrive at the claimed composition, and Examiner cites to no such teaching. Further, there is no motivation in Rangavajla to provide a reasonable expectation of success that one could modify its compositions to include sodium butyrate as taught in Banavara, Haug, or Minamiyama and arrive at the claimed composition, which further accelerates myelination in preterm infants.
(iii) Applicants continued arguing that “There is no disclosure as to how much butyric acid to include in a preterm infant formula” (page 5 3rd paragraph). 
(iv) Applicants also continued arguing that Banavaro also does not disclose that butyric acid has any effect on myelination (page 5 3rd paragraph).
In response to (i), it is to be noted that Rangavajla et al. discloses that infant formula contains partially hydrolyzed protein, carbohydrate, lipids, vitamins and minerals in the composition ([0036]).
In response to (ii), The rejection in the office action explained why a person
having ordinary skill in the art (PHOSITA) would reasonably have expected success (with motivation) in combining Rangavajla with any of Banavara, Haug, or Minamiyama et al. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to (iii), as mentioned above, Rangavajla et al. also discloses  an infant formula can be less than one year old also (at least in [0021]) which encompasses preterm stage also.
In response to (iv), as mentioned above it is to be noted that the response remains to be the same whether it is combinations of prior arts (as discussed above) or  Banavaro et al. , it is examiner’s position that the combinations of prior art disclose the individual components and their amounts which meet the claimed amount of claim 1, therefore, the infant formula would have the identical  property to “accelerate myelination in a preterm infant in need thereof” in the claimed composition. In addition, in order to emphasize more, examiner used NPL Minamiyama M et al. as an evidentiary reference to further establish that  one nutritional supplement butyrate in he composition has the property to ‘myelinate’ neuron .  

22.	Applicants argued under the same heading “C. No motivation to combine or reasonable expectation of success”, and on page 4 last paragraph and page 5 first paragraph that  Haug et al. does not disclose (i) butyrate in bovine milk  (ii) the amount of butyrate (iii) role of butyrate in myelination in a preterm infant.
In response, it is to be noted that Haug et al. discloses that “The fatty acid of bovine milk can be derived from circulating blood butyrate (page 10 top 5 lines). Therefore, it can be butyrate in the milk product. However, Haug et al. has not been used to calculate the amount of butyrate. Banavara et al. discloses and is used to address that butyric acid is present 4.4 g/l00g lipid (fatty acid) ([0081) and butyric acid amount is supplemented as sodium butyrate by modifying Rangavajla et al. and Banavara et al. with Haug et al. It is further discussed in detail in the office action above. 

23.	Applicants argued on page 5 last paragraph to page 6 that “D. Only motivation to combine references is driven by Impermissible Hindsight”.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

24.	Applicants argued on page 7 that  that “E. No reference discloses myelination as a Result -Effective variable”.
In continuation under this heading, applicants continued arguing further
(a)  “it is well understood that “a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.” MPEP § 2144.05 (citing Jn re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)) (emphasis added). The Office Action, however, is devoid of any reasoning for why optimizing the amount of sodium butyrate in a preterm infant formula would provide any recognized result”.
(b) Also Applicants argued that  “Minamiyama discloses that sodium butyrate can ameliorate spinal and bulbar muscular atrophy in a mouse model of the condition. It also discloses that the “therapeutic effects, however, were seen only within a narrow range” of sodium butyrate. See Minamiyama, Abstract. Further, Minamiyama discloses that these therapeutic effects are due to increased histone acetylation (i.e., in the cell nucleus), which is not at all related to myelination. See Minamiyama, e.g., Abstract. Applicant submits that these teachings do not provide any guidance or motivation to administer sodium butyrate to a human, let alone to a preterm infant, and have any reasonable expectation of beneficial effects, let alone on accelerating myelination. 
(c ) Applicants also argued that “The Office Action has not shown that Minamiyama recognizes that modifying the amount of sodium butyrate is a known result-effective variable for improving myelination in a preterm infant. Therefore, the references do not teach, and one of ordinary skill in the art would not be motivated to modify the references to teach a preterm infant formula comprising the recited amounts of sodium butyrate”.
In response to (a) –( c ), it is to be noted that “myelination” has been addressed above. Therefore, “optimization” related “result effective variable”  has not been  considered in this respect. 
Regarding Minamiyama, et al. , Minamiyama, et al. is an evidentiary reference used just to provide evidence that ‘sodium butyrate’ has the effect for myelination (Abstract). This is additional because myelination has already been addressed considering that disclosed composition meets claimed composition and therefore, it is considered as the property of the composition. There is no need to have any secondary prior art with motivation to address this claim limitation of the claimed invention. It is also to be noted that Even without Minamiyama, et al., rejection can be maintained. 

25.	Applicants arguments on rest of the few pages are merely the repeatations of the arguments made from A-E as addressed above. Therefore, the rejection is maintained. 
The rejection is made as final. 

Conclusion
26.	Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792                                                                                                                                                                                                        

/DONALD R SPAMER/Primary Examiner, Art Unit 1799